Hamilton App. Nos. C-000436 and C-000437. This cause came on for further consideration upon the motion for leave of amici curiae the General Assembly of the state of Ohio et al. to file a memorandum in opposition to appellants’ motion for reconsideration under S.Ct.Prae.R. XI. Upon consideration thereof,
IT IS ORDERED by the court that the motion for leave to file a memorandum in opposition to appellants’ motion for reconsideration be, and hereby is, granted.
*1418Cook, J., dissents.
IT IS FURTHER ORDERED that the memorandum in opposition to appellants’ motion for reconsideration shall be filed within 7 days of the date of this entry.
Cook, J., dissents.